DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 6 recites the limitation "the first inorganic particle have a specific surface area (BET) of less than 10 m2/g and the second inorganic particle" in lines 2-3.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  "the first inorganic particles have a specific surface area (BET) of less than 10 m2/g and the second inorganic particles" as there is antecedent basis.
5.	Claim 9 recites the limitation "by weight of the inorganic particle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "by weight of the inorganic particles" as there is antecedent basis.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-3, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (CN106953051(A)) as cited in IDS dated 2/17/21 with citations from machine translation provided by Applicant.
Regarding claim 1, Xiao discloses a slurry composition for coating a secondary battery separator(composite binder coating diaphragm for secondary battery, abstract), the slurry composition comprising: a phenolic compound including two or more aromatic rings([0018], [0020], [0029], Examples 1-3); inorganic particles([0028]; a binder([0028]); and a solvent([0028]).
Regarding claim 2, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses the phenolic compound including two or more aromatic rings comprises at least one structure selected from the group consisting of a catechol structure ([0035]) and a gallol structure, in at least one of the aromatic rings([0035]).
Regarding claim 3, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  the phenolic compound including two or more aromatic rings is one or more selected from the group consisting of tannic acid([0099]).
Regarding claim 12, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses  a secondary battery separator ([0039]) comprising: a substrate([0037]); and
a coating layer on a surface of the substrate, wherein the coating layer is formed from the slurry composition of claim 1(Examples 1-3).
Regarding claim 14, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses a secondary battery ([0039]-[0040]) comprising: a positive electrode([0040]);
a negative electrode([0040]);the separator according to claim 12 disposed between the positive electrode and the negative electrode([0040], Examples 1-3); and an electrolyte([0041]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 4,  and 7-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106953051(A)) as cited in IDS dated 2/17/21  as applied to claim 1 above.
Regarding claim 4, Xiao discloses all of the claim limitations as set forth above. Xiao discloses the phenolic compound including two or more aromatic rings is present in an amount of 0.02 part to 44 parts by weight based on 100 parts by weight of the binder (see Calculation A below) which overlaps the claim range of 1 part to 15 parts by weight based on 100 parts by weight of the binder, thus reading on the limitation.
Assume mixture density is similar to water ~ 1 g/ml ([0075])
1 g/ml  x  (1000 ml/L) = 1000 g/ 1 Liter
Assume 1 liter of mixture ([0075])
Liquid, solid mass ratio is 90%:10% ([0075])
Aluminium/SBR/CMC = 95/3/2 ([0075])
(1000 g of solution) x (10% solid ) x (5% SBR & CMC)  = 5 g binder
(20 mmol/L catechol) x (110.1 g/mol catechol) x (1 mol/1000 mmol) = 2.2 g/L catechol ([0076])
(2.2 g catechol) /  (5 g binder) x 100 = 44%
(0.01 mmol/L catechol)x(110.1 g/mol catechol)x(1 mol/1000 mmol)=0.001 g/L catechol ([0029]) 
	(0.001 g catechol) / (5 g binder) x 100 = 0.02%			Calculation A
 Xiao is explicitly silent to the claim range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 7, Xiao discloses all of the claim limitations as set forth above. Xiao further discloses the inorganic particles have a diameter of 5 nm-50 μm (claim 4) which overlaps the claim range of a D50 of 0.1 μm to 10 μm, thus reading on the limitation.
Xiao is explicitly silent to the claim range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 8, Xiao discloses all of the claim limitations as set forth above. Xiao does not explicitly disclose the inorganic particles have a D90 of 30 μm or less.
It would have been obvious to one of ordinary skill in the art to provide in the slurry composition of  Xiao, the inorganic particles have a D90 of 30 μm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, Xiao discloses all of the claim limitations as set forth above. Xiao discloses  the binder is present in an amount of 5.26 parts to 17.6 parts by weight based on 100 parts by weight of the inorganic particles (see Calculation B) which overlaps the claim range 
of 10 parts to 50 parts by weight based on 100 parts by weight of the inorganic particles, thus reading on the limitation.
From Aluminium/SBR/CMC=95/3/2 ([0075]) : (5/95) x (100) = 5.26 %
From titanium dioxide/LA132/LA133=85/6/9 ([0098]) : (15/85) x (100) = 17.6%
				Calculation B
Xiao is explicitly silent to the claim range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 10, Xiao discloses all of the claim limitations as set forth above. Xiao does not explicitly disclose  the average particle diameter (D50) of all particles in the slurry composition measured after dispersing the slurry composition for 3 hours at 300 rpm is not more than 2 times the average particle diameter (D50) of the inorganic particles.
It would have been obvious to one of ordinary skill in the art to have the slurry composition of Xiao provide the average particle diameter (D50) of all particles in the slurry composition measured after dispersing the slurry composition for 3 hours at 300 rpm is not more than 2 times the average particle diameter (D50) of the inorganic particles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 11, Xiao discloses all of the claim limitations as set forth above. Xiao does not explicitly disclose  the particle settling velocity of the slurry composition measured in a state in which centrifugal force is applied to the slurry composition at a rotational speed of 200 rpm is 3 μm/s or less.
It would have been obvious to one of ordinary skill in the art to have the slurry composition of Xiao provide the particle settling velocity of the slurry composition measured in a state in which centrifugal force is applied to the slurry composition at a rotational speed of 200 rpm is 3 μm/s or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
12.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106953051(A)) as cited in IDS dated 2/17/21  as applied to claim 1 above, and further in view of Lee et al. (KR20140037660(A)) as cited in IDS dated 5/19/20 with citations from machine translation provided with this Office Action.
Regarding claim 5, Xiao discloses all of the claim limitations as set forth above. Xiao does not explicitly disclose the inorganic particles comprise first inorganic particles and second inorganic particles, said first and second inorganic particles having different specific surface areas (BET).
Lee teaches a separation film for a secondary cell including a porous coating layer for depositing metal ions (abstract).  Lee teaches a porous coating layer which is coated on at least one surface of the porous material and on the area of one or more kinds of the pores and includes inorganic particles and binder polymers which are placed on the whole or part of the inorganic particles to connect and fix the inorganic particles(abstract). Lee teaches the inorganic particles includes: 10-50 wt% of first inorganic particles; and 20-90 wt% of second inorganic particles(abstract).  Lee teaches the first inorganic particles have a BET surface area of 10-50 m2/g, and the second inorganic particles have a BET surface area less than 10 m2/g(abstract). Lee teaches the separation film includes inorganic particles which are uniformly distributed on the coating layer of the separation film, and if the temperature exceeds the normal operation range of the cell, excessive metal ions in a cell are deposited to maintain safety of the cell(abstract).
It would have been obvious to one of ordinary skill in the art to include in the slurry composition of Xiao, the inorganic particles comprise first inorganic particles and second inorganic particles, said first and second inorganic particles having different specific surface areas (BET) as taught by Lee in order to have inorganic particles uniformly distributed on the coating layer of the separation film.
Regarding claim 6, modified Xiao discloses all of the claim limitations as set forth above. Modified Xiao further discloses  the first inorganic particles have a specific surface area (BET) of less than 10 m2/g (Lee, second inorganic particles, abstract) and the second inorganic particles have a specific surface area (BET) of 10-50 m2/g (Lee, first inorganic particles, abstract) which overlaps the claim range of 10 m2/g to 30 m2/g, thus reading on the limitation.
Modified Xiao is explicitly silent to the claim range however, “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
13.	Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106953051(A)) as cited in IDS dated 2/17/21  as applied to claims 1  and 12 above.
Regarding claim 13, Xiao discloses all of the claim limitations as set forth above. Xiao does not explicitly disclose  the separator has a peel force between the substrate and the coating layer of 180 gf/15 mm or greater.
It would have been obvious to one of ordinary skill in the art to provide the separator of Xiao with the separator has a peel force between the substrate and the coating layer of 180 gf/15 mm or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724